DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the following communication: Applicant’s Amendment filed November 17, 2021.  

Except for the presence of claims 8-14 that were non-elected without traverse in Applicant’s March 10, 2020 Response to Restriction Requirement, this application is in condition for allowance.  Accordingly, claims 8-14 are cancelled in the below Examiner’s Amendment.


	
Examiner’s Amendment

Cancel claims 8-14.





Allowable Subject Matter

Claims 1-3, 6, and 15-19 are allowed.  

The following is a statement of reasons for allowance: the previously applied objections and rejections based on U.S. Published Patent Application No. 20110127675 to Ewe et al. (“Ewe”) and U.S. Published Patent Application No. 20130049204 to Oeschler et al. (“Oeschler”) are overcome with Applicant’s amendments to the claims for the reasons explained on pages 8-12 of Applicant’s November 17, 2021 Amendment. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Carpenter whose telephone number is (571)270-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached at (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Robert K Carpenter/Primary Examiner, Art Unit 2826